EXHIBIT 10.3

SECOND AMENDMENT TO LEASE AGREEMENT

THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into
between LCFRE DURHAM KEYSTONE TECHNOLOGY PARK, L.P., a Delaware limited
partnership (“Landlord”), and TRANSENTERIX, INC., a Delaware corporation
(“Tenant”), with reference to the following:

A. GRE Keystone Technology Park Three LLC (predecessor-in-interest to Landlord)
and Tenant entered into that certain Lease Agreement dated December 11, 2009,
and that certain Lease Modification Agreement No. 1 dated May 4, 2010 (as
amended, the “Lease”), covering approximately 37,347 square feet known as Suite
300 on the 1st floor (the “Leased Premises”) of the building commonly known as
Keystone Technology Park – Building X and located at 635 Davis Drive, Durham,
North Carolina (the “Building”).

B. Landlord and Tenant now desire to further amend the Lease as set forth below.
Unless otherwise expressly provided in this Amendment, capitalized terms used in
this Amendment shall have the same meanings as in the Lease.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
acknowledged, the parties agree as follows:

1. First Extension Period. The term of the Lease is extended for a period of
thirty-eight (38) months (the “First Extension Period”) commencing on May 1,
2015, and expiring on June 30, 2018. Tenant acknowledges that it has no further
extension or renewal rights or options under the Lease, except as provided
below.

2. Base Rent. Commencing on May 1, 2015, and continuing through the First
Extension Period, Tenant shall, at the time and in the manner provided in the
Lease, pay to Landlord as Base Rent for the various portions of the Leased
Premises the amounts set forth in the following rent schedules, plus any
applicable tax thereon:

 

FROM    THROUGH    ANNUAL
RENTAL RATE
PER SQ. FT.    ANNUAL
BASE RENT    MONTHLY
BASE RENT May 1, 2015    April 30, 2016    $12.50    $466,837.50    $38,903.13*
May 1, 2016    April 30, 2017    $12.84    $479,535.48    $39,961.29 May 1, 2017
   April 30, 2018    $13.20    $492,980.40    $41,081.70 May 1, 2018    June 30,
2018    $13.56    $506,425.32    $42,202.11

 

* Subject to Section 4 below, monthly Base Rent shall abate during the period
commencing on May 1, 2015, and expiring on June 30, 2015.

3. TICAM Expenses. During the First Extension Period, Tenant shall continue to
pay Tenant’s proportionate share of TICAM Expenses as more particularly
described in Article 4 of the Lease; provided, however, subject to Section 4
below, Tenant’s proportionate share of TICAM Expenses shall abate during the
period commencing on May 1, 2015, and expiring on



--------------------------------------------------------------------------------

June 30, 2015. Notwithstanding anything in the Lease to the contrary, increases
in Controllable TICAM Expenses (as hereinafter defined) shall not, in the
aggregate, exceed five percent (5%) annually on a cumulative, compounded basis.
The term “Controllable TICAM Expenses” means all TICAM Expenses excluding
expenses relating to the cost of utilities, snow removal, insurance, and taxes
and assessments.

4. Abated Rent. If this Amendment provides for a postponement of any Base Rent
or payment of TICAM Expenses, a period of “free” rent, reduced rent, early
occupancy, or other rent concession, such postponed rent, “free” rent, reduced
rent or other rent concession shall be referred to herein as the “Abated Rent”.
Tenant shall be credited with having paid all of the Abated Rent on the
expiration of the First Extension Period only if Tenant has fully, faithfully,
and punctually performed all of Tenant’s obligations hereunder, including the
payment of all Base Rent and TICAM Expenses (other than the Abated Rent) and all
other monetary obligations and the surrender of the Leased Premises in the
physical condition required by the Lease. Tenant acknowledges that its right to
receive credit for the Abated Rent is absolutely conditioned upon Tenant’s full,
faithful and punctual performance of its obligations under the Lease. If a
monetary event of default shall occur beyond applicable notice and cure periods,
the Abated Rent shall immediately become due and payable in full and this
Amendment shall be enforced as if there were no such rent abatement or other
rent concession. In such case Abated Rent shall be calculated based on the full
initial Base Rent payable under this Amendment.

5. Security Deposit. Notwithstanding anything to the contrary contained in the
Lease, including anything contained in Section 4.07 of the Lease, as of May 1,
2015, the Letter of Credit amount set forth in Sections 2.01(i) and 4.07 of the
Lease shall be reduced from $250,000.00 to $38,903.13.

6. Condition of the Leased Premises. Tenant accepts the Leased Premises in its
“as-is” condition and configuration. However, any necessary construction of
leasehold improvements shall be accomplished and the cost of such construction
shall be paid in accordance with the “Work Letter” between Landlord and Tenant
attached to this Amendment as Exhibit A. Tenant acknowledges that Landlord has
not undertaken to perform any modification, alteration or improvement to the
Leased Premises. TENANT WAIVES (I) ALL CLAIMS DUE TO DEFECTS IN THE LEASED
PREMISES, THE BUILDING AND/OR THE PROJECT; AND (II) ALL WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THOSE OF SUITABILITY,
HABITABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE. Tenant waives the right to
terminate the Lease due to the condition of the Leased Premises.

7. Alterations; Restoration of the Leased Premises. Notwithstanding anything
contained in the Lease to the contrary, including anything contained in
Section 7.02(a), upon the expiration or earlier termination of the Lease, with
respect to any Alterations installed prior to the Effective Date, except with
respect to Tenant’s obligation to remove the clean rooms and equipment related
thereto in accordance with Section 7.02(a) of the Lease and except to the extent
required by this Section 7, Tenant shall not be required to remove any such
Alterations or restore the Leased Premises to the condition existing prior to
the installation of such Alteration. Tenant shall, however, be obligated to
remove any epoxy flooring installed throughout the Leased Premises and agrees to
restore the Leased Premises flooring to a clean concrete slab condition. With
respect to any Alterations installed by Tenant after the Effective Date, at the
time Tenant requests Landlord’s approval to such Alteration, Tenant shall
request Landlord to determine

 

-2-



--------------------------------------------------------------------------------

whether or not Landlord requires Tenant to remove such Alteration at the
expiration or earlier termination of the Lease. Any Alteration that Landlord
requires to be removed, shall be removed in accordance with Section 7.01 of the
Lease. Prior to Tenant vacating the Leased Premises upon the expiration or
earlier termination of the Lease, Tenant, at Tenant’s sole cost and expense,
shall provide Landlord with a certification in a form acceptable to Landlord
that the Leased Premises is free of all Hazardous or Toxic Materials (as defined
in Section 6.03 of the Lease). Landlord shall have the right to require Tenant
to restore its generator installed at the Project to a good and working
condition prior to the expiration or earlier termination of the Lease. At
Landlord’s determination, Tenant’s generator shall remain upon the Project and
be surrendered with the Leased Premises and become the sole property of
Landlord.

8. Maintenance and Repairs by Tenant. Subject to the provisions of this
Section 8, Tenant is responsible for the repair and maintenance costs for the
existing HVAC unit serving the Leased Premises. Prior to the replacement of the
existing HVAC unit in the Leased Premises and so long as Tenant has performed
the maintenance required for the HVAC unit, Landlord, at Landlord’s expense,
shall be responsible for repairs or replacements to the existing HVAC unit in
excess of $1,000.00 per year of the Term in the aggregate as identified either
through service calls from Tenant or as otherwise identified in the course of
the preventive maintenance and/or inspections (“Landlord’s HVAC Obligations”).
In the event that it is determined by Landlord’s vendor (or by Tenant’s vendor
and then confirmed by Landlord’s vendor) that the existing HVAC requires
replacement during the term, Landlord shall contract with the vendor of
Landlord’s choice for such replacement and schedule the installation thereof.
The cost of such replacement shall be borne by Landlord but amortized over the
First Extension Period as part of Base Rent at the rate of eight percent
(8%) per annum. After a unit comprising the existing HVAC is replaced, Tenant
shall, at Tenant’s expense, be responsible for all repairs and maintenance for
such replacement or new HVAC unit for the remainder of the term as it may be
extended.

9. Assignment and Sublease. Notwithstanding anything contained in the Lease to
the contrary, including anything contained in Section 10.01(e) of the Lease, if
Tenant desires to assign the Lease or sublease the Leased Premises, or any part
thereof, Tenant shall give Landlord notice of the proposed assignment or
sublease at least thirty (30) days’ in advance of the date on which Tenant
desires to make such assignment or sublease.

10. Early Termination Option. Section 3.07 of the Lease (as modified by
Section 2 of the First Amendment) is hereby deleted and of no further force or
effect.

11. Renewal Option.

(a) Landlord and Tenant acknowledge that (a) this extension of the Lease Term
for the First Extension Period set forth herein is in lieu of Tenant’s first
(1st) Renewal Option provided in Exhibit G attached to the Lease, and (b) Tenant
continues to have one (1) Renewal Option for three (3) years pursuant to such
Exhibit G.

(b) Notwithstanding anything contained in the Lease to the contrary, Tenant’s
notice of its election to exercise its Renewal Option must be given no earlier
than eighteen (18) months nor later than twelve (12) months prior to the
expiration of the First Extension Period. Further, the Base Rent during the
Renewal Term shall be equal to the greater of: (i) the Market Base Rent Rate (as
defined in Exhibit G to the Lease) or (ii) the Base Rent in effect during the
last month of the First Extension Period escalated by two and three-quarters
percent (2.75%).

 

-3-



--------------------------------------------------------------------------------

(c) The first parenthetical contained in the second paragraph of Exhibit G to
the Lease is deleted in its entirety and replaced with the following
parenthetical:

“(taking into consideration, without limitation, whether the space is office
space, lab space, or mixed office and lab space, use, location, and floor level
within the applicable building, definition of rentable area, leasehold
improvements provided, quality and location of the applicable building, rental
concessions (e.g., abatements or Lease assumptions.))”

(d) The Renewal Option granted under Exhibit G is personal to TransEnterix, Inc.
and shall not be assignable to any other person or entity. Except as modified
herein, all terms of Exhibit G shall apply to Tenant’s exercise of its Renewal
Option.

12. Right of First Offer. Tenant shall have a right of first offer pursuant to
the attached Rider No. 1, which is incorporated into this Amendment for all
purposes.

13. Confidentiality. The second (2nd) sentence of Section 11.04 of the Lease is
deleted in its entirety and replaced with the following sentence:

“If Tenant is a publicly traded company and the Lease, any amendment to it or
document related to the Lease is considered a material contract so must be filed
with the Securities and Exchange Commission (“SEC”), Tenant may file the Lease,
amendment or document only after: (i) it has notified Landlord of the fact that
the Lease, amendment or document is material and its intent to file it with the
SEC; and (ii) it makes a good faith effort to have the confidential portions of
the Lease, amendment or document redacted, provides Landlord with notice of what
confidential portions were in fact redacted, and if not redacted, proof of its
good faith efforts.”

14. Consent. This Amendment is subject to, and conditioned upon, any required
consent or approval being unconditionally granted by Landlord’s mortgagee(s). If
any such consent shall be denied, or granted subject to an unacceptable
condition, this Amendment shall be null and void and the Lease shall remain
unchanged and in full force and effect.

15. Broker. Tenant represents and warrants that it has not been represented by
any broker or agent in connection with the execution of this Amendment except
Thalhimer Raleigh, LLC as Tenant’s broker. Tenant shall indemnify, defend and
hold harmless Landlord and its designated property management, construction and
marketing firms, and their respective partners, members, affiliates and
subsidiaries, and all of their respective officers, directors, shareholders,
employees, servants, partners, members, representatives, insurers and agents
from and against all claims (including costs of defense and investigation) of
any broker or agent or similar party claiming by, through or under Tenant in
connection with this Amendment. Landlord represents and warrants that it has not
been represented by any broker or agent in connection with the execution of this
Amendment, except Thalhimer Raleigh, LLC as Landlord’s broker. Landlord shall
indemnify, defend and hold harmless Tenant and its partners, members, affiliates
and subsidiaries, and all of

 

-4-



--------------------------------------------------------------------------------

their respective officers, directors, shareholders, employees, servants,
partners, members, representatives, insurers and agents from and against all
claims (including costs of defense and investigation) of any other brokers or
agent or similar party claiming by, through or under Landlord in connection with
this Amendment.

16. OFAC List Representation. Tenant hereby represents and warrants to Landlord
that neither Tenant nor any of its officers, directors, shareholders, partners,
members or affiliates is or will be an entity or person: (a) that is listed in
the annex to, or is otherwise subject to the provisions of, Executive
Order 13224 issued on September 24, 2001 (“EO 13224”); (b) whose name appears on
the United States Treasury Department’s Office of Foreign Assets Control
(“OFAC”) most current list of “Specially Designated National and Blocked
Persons” (which list may be published from time to time in various mediums
including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (c) who commits, threatens to commit or
supports “terrorism,” as that term is defined in EO 13224; or (d) who is
otherwise affiliated with any entity or person listed above.

17. Time of the Essence. Time is of the essence with respect to Tenant’s
execution and delivery to Landlord of this Amendment. If Tenant fails to execute
and deliver a signed copy of this Amendment to Landlord by 5:00 p.m. (in the
city in which the Leased Premises is located) on June 30, 2014, this Amendment
shall be deemed null and void and shall have no force or effect, unless
otherwise agreed in writing by Landlord. Landlord’s acceptance, execution and
return of this Amendment shall constitute Landlord’s agreement to waive Tenant’s
failure to meet such deadline.

18. Miscellaneous. This Amendment shall become effective only upon full
execution and delivery of this Amendment by Landlord and Tenant. This Amendment
contains the parties’ entire agreement regarding the subject matter covered by
this Amendment, and supersedes all prior correspondence, negotiations, and
agreements, if any, whether oral or written, between the parties concerning such
subject matter. There are no contemporaneous oral agreements, and there are no
representations or warranties between the parties not contained in this
Amendment on which the parties have relied. Except as modified by this
Amendment, the terms and provisions of the Lease shall remain in full force and
effect, and the Lease, as modified by this Amendment, shall be binding upon and
shall inure to the benefit of the parties hereto, their successors and permitted
assigns.

[Signatures to follow]

 

-5-



--------------------------------------------------------------------------------

LANDLORD AND TENANT enter into this Amendment as of the Effective Date specified
below Landlord’s signature.

 

LANDLORD:

LCFRE DURHAM KEYSTONE

TECHNOLOGY PARK, L.P., a

Delaware limited partnership

By: LCFRE Durham Keystone Technology

Park GP, LLC, a Delaware limited liability

company, its general partner

By:  

/s/ Thomas P. Patterson

Name:  

Thomas P. Patterson

Title:  

Senior Vice President

Effective Date: June 12, 2014

TENANT:

TRANSENTERIX, INC., a Delaware

corporation

By:

 

/s/ Todd M. Pope

Name:  

Todd M. Pope

Title:  

CEO

 

-6-



--------------------------------------------------------------------------------

EXHIBIT A

WORK LETTER

This Work Letter is attached as an Exhibit to that certain Second Amendment to
Lease Agreement (the “Amendment”) between LCFRE DURHAM KEYSTONE TECHNOLOGY PARK,
L.P., as Landlord, and TRANSENTERIX, INC., as Tenant, that amends that certain
Lease Agreement dated December 11, 2009 (as amended, the “Lease”) and relating
to the lease by Landlord to Tenant of that certain Leased Premises. Unless
otherwise specified, all capitalized terms used in this Work Letter shall have
the same meanings as in the Lease as amended by the Amendment.

1. Construction. Tenant agrees to construct leasehold improvements (the “Tenant
Work”) in a good and workmanlike manner in and upon the Leased Premises, at
Tenant’s sole cost and expense, in accordance with the following provisions.
Tenant shall submit to Landlord for Landlord’s approval complete plans and
specifications for the construction of the Tenant Work (“Tenant’s Plans”).
Within ten (10) business days after receipt of Tenant’s Plans, Landlord shall
review and either approve or disapprove Tenant’s Plans. If Landlord disapproves
Tenant’s Plans, or any portion thereof, Landlord shall notify Tenant thereof and
of the revisions Landlord requires before Landlord will approve Tenant’s Plans.
Within ten (10) business days after Landlord’s notice, Tenant shall submit to
Landlord, for Landlord’s review and approval, plans and specifications
incorporating the required revisions. The final plans and specifications
approved by Landlord are hereinafter referred to as the “Approved Construction
Documents”. Tenant will engage experienced, licensed contractors, architects,
engineers and other consultants, approved by Landlord in its reasonable
discretion, to construct the Tenant Work and will require in the applicable
contracts that such parties (a) carry insurance in such amounts and types of
coverages as are reasonably required by Landlord, and (b) design and construct
the Tenant Work in a good and workmanlike manner and in compliance with all
laws. Unless otherwise agreed to in writing by Landlord and Tenant, all work
involved in the construction and installation of the Tenant Work shall be
carried out by Tenant’s contractor under the sole direction of Tenant, in
compliance with all Building rules and regulations and in such a manner so as
not to unreasonably interfere with or disturb the operations, business, use and
enjoyment of the Project by other tenants in the Building or the structural
calculations for imposed loads. Tenant shall obtain from its contractors and
provide to Landlord a list of all subcontractors providing labor or materials in
connection with any portion of the Tenant Work prior to commencement of the
Tenant Work. Tenant warrants that the design, construction and installation of
the Tenant Work shall conform to the requirements of all applicable laws,
including building, plumbing and electrical codes and parameters, and the
requirements of any authority having jurisdiction over, or with respect to, such
Tenant Work.

2. Costs. Subject to the terms and conditions of this Section 2, Landlord will
provide Tenant with an allowance (the “Reimbursement Allowance”) to be applied
towards the cost of constructing the Tenant Work.

 

Exhibit A - i



--------------------------------------------------------------------------------

(A) Landlord’s obligation to reimburse Tenant for Tenant’s construction of the
Tenant Work shall be: (i) limited to actual costs incurred by Tenant in its
construction of the Tenant Work; (ii) limited to an amount up to, but not
exceeding, $5.50 multiplied by the square footage of the Leased Premises; and
(iii) conditioned upon Landlord’s receipt of written notice (which notice shall
be accompanied by invoices and documentation set forth below) from Tenant that
the Tenant Work covered by such submitted invoices has been completed and
accepted by Tenant. The cost of all (a) space planning, design, consulting or
review services, including the cost of engineering and architectural services,
and construction drawings, (b) materials and labor, and (c) other reasonable
costs of construction shall all be included in the cost of the Tenant Work and
may be paid out of the Reimbursement Allowance, to the extent sufficient funds
are available for such purpose. Up to thirty percent (30%) of the Reimbursement
Allowance may be used towards Tenant’s soft costs for the Tenant Work including
furniture, fixtures and equipment or moving expenses. Any reimbursement
obligation of Landlord under this Work Letter shall be applied solely to the
purposes specified above, as allocated, no later than December 31, 2015, or be
forfeited with no further obligation on the part of Landlord. Notwithstanding
the preceding sentence, Tennant shall submit its request for reimbursement of
any Tenant Work that is performed from the Effective Date through December 31,
2014 no later than January 31, 2015, or with respect to such Tenant Work for
calendar year 2014, be forfeited with no further obligation on the part of
Landlord.

(B) Landlord shall pay installments of the Reimbursement Allowance to Tenant
within forty-five (45) days following Landlord’s receipt of (i) third-party
invoices for costs incurred by Tenant in constructing the Tenant Work;
(ii) evidence that Tenant has paid the invoices for such costs; and
(iii) interim or final lien waivers, as applicable, from any contractor or
supplier who has constructed or supplied materials for the Tenant Work. If the
costs incurred by Tenant in constructing the Tenant Work exceed the
Reimbursement Allowance, then Tenant shall pay all such excess costs and Tenant
agrees to keep the Leased Premises and the Project free from any liens arising
out of the non-payment of such costs.

(C) All installations and improvements now or hereafter placed in the Leased
Premises other than building standard improvements shall be for Tenant’s account
and at Tenant’s cost. Tenant shall pay ad valorem taxes and increased insurance
thereon or attributable thereto, which cost shall be payable by Tenant to
Landlord as additional Rent within 30 days after receipt of an invoice therefor.
Tenant’s failure to pay such cost shall constitute an event of default under the
Lease.

3. ADA Compliance. Tenant shall, at its expense, be responsible for ADA
compliance in the Leased Premises, including restrooms on any floor now or
hereafter leased or occupied in its entirety by Tenant, its Affiliates or
transferees. Landlord shall not be responsible for determining whether Tenant is
a public accommodation under ADA or whether the Approved Construction Documents
comply with ADA requirements. Such determinations, if desired by Tenant, shall
be the sole responsibility of Tenant. Landlord’s approval of the Approved
Construction Documents shall not be deemed a statement of compliance with
applicable Laws, nor of the accuracy, adequacy, appropriateness, functionality
or quality of the improvements to be made according to the Approved Construction
Documents.

 

Exhibit A - ii



--------------------------------------------------------------------------------

4. Landlord’s Oversight and Coordination. Construction of the Tenant Work shall
be subject to oversight and coordination by Landlord, but such oversight and
coordination shall not subject Landlord to any liability to Tenant, Tenant’s
contractors or any other person. Landlord has the right to inspect construction
of the Tenant Work from time to time upon reasonable notice. Within ten
(10) days following the date of invoice, Tenant shall, for supervision and
administration of the construction and installation of the Landlord Work, pay
Landlord a construction management fee equal to five (5%) of the aggregate
contract price for the Tenant Work, which may be paid from the unused portion of
the Reimbursement Allowance (if any). Tenant’s failure to pay such construction
management fee when due shall constitute an event of default under the Lease.
Notwithstanding the foregoing, Landlord shall not charge a separate construction
management fee if that Tenant hires a third party construction manager to manage
Tenant’s construction of the Tenant Work.

5. Assumption of Risk and Waiver. Tenant hereby assumes any and all risks
involved with respect to the Tenant Work and hereby releases and discharges all
Landlord parties from any and all liability or loss, damage or injury suffered
or incurred by Tenant or third parties in any way arising out of or in
connection with the Tenant Work.

 

 

Exhibit A - iii



--------------------------------------------------------------------------------

RIDER NO. 1

RIGHT OF FIRST OFFER

1. Right of First Offer. Subject to the terms and conditions of this Rider
No. 1, so long as twenty-four months remain in the First Extension Period or in
any exercised renewal term, Tenant shall have an one-time right of first offer
(this “Right of First Offer”) to expand the Leased Premises to include, at
Tenant’s election, either (i) approximately 12,154 square feet space located on
the 1st floor of the Building as shown on the attached Schedule 1, or
(ii) approximately 27,050 square feet space located on the 1st floor of the
Building as shown on the attached Schedule 2 (the “ROFO Space”), at such time as
such space becomes Available (as defined below) for direct lease to a new tenant
(whether or not a bona fide offer has been made); provided no uncured default
exists under the Lease (and no condition exists which, with the passage of time
and/or giving of notice, would be a default under the Lease) and Tenant remains
in occupancy of the entire Leased Premises. Notwithstanding the foregoing, if
Landlord is involved in lease discussions with a third party tenant regarding
the lease of greater than 12,154 square feet of space, then the term “ROFO
Space” shall mean only that ROFO Space shown on Schedule 2. The ROFO Space shall
be deemed “Available” at such time as Landlord decides to offer the ROFO Space
for lease and such space is no longer any of the following: (i) leased or
occupied; (ii) assigned or subleased by the then-current tenant of the space;
(iii) re-leased by the then-current tenant of the space by renewal, extension or
renegotiation (whether agreed to prior to or after the Effective Date); or
(iv) subject to an expansion option, right of first refusal, preferential right
or similar obligation existing under any other tenant leases for the Building as
of the Effective Date.

2. Acceptance. Prior to leasing the ROFO Space to a new tenant, Landlord shall
first offer such space in writing to Tenant specifying the amount and location
of such space, the anticipated date of tender of possession, the rental rate,
and other applicable terms (the “ROFO Notice”). Tenant shall have five
(5) business days within which to accept or reject such offer. Landlord may
consider, in Landlord’s sole and absolute discretion, any counter offer received
from Tenant during such five (5) business day acceptance or rejection period. If
Tenant accepts Landlord’s offer, Tenant shall, within fifteen (15) days after
Landlord’s written request, execute and return a lease amendment adding the ROFO
Space to the Leased Premises for all purposes under the Lease (including any
extensions or renewals) and confirming the Base Rent and other applicable terms
specified in the ROFO Notice. Such lease amendment may, if applicable, contain a
construction agreement using Landlord’s then-current form setting forth the
schedule and other terms and obligations of the parties regarding the
construction of any leasehold improvements in the ROFO Space. If Tenant
(a) rejects such offer or (b) fails timely to (i) accept such offer or
(ii) execute and return the required lease amendment, then this Right of First
Offer shall lapse and be of no further force and effect. In such event, Landlord
shall be relieved of any future obligations hereunder and may thereafter lease
all or part of the ROFO Space to any party without further notice or obligation
to Tenant.

3. Tender of Possession. The ROFO Space shall be leased for the period
commencing upon Landlord’s tender of possession of the ROFO Space in accordance
with Landlord’s offer

 

Rider No. 1 - i



--------------------------------------------------------------------------------

and this Rider (the “ROFO Space Commencement Date”) and continuing through the
expiration or earlier termination of the Term of the Lease, as it may be
extended or renewed. Landlord shall not be liable for any delay or failure to
tender possession of the ROFO Space by the anticipated tender date for any
reason, including by reason of any holdover tenant or occupant, nor shall such
failure invalidate the Lease or extend the Term of the Lease.

4. Condition of Premises. The ROFO Space shall be tendered in an “as-is”
condition. However, all leasehold improvements shall be constructed in the ROFO
Space in accordance with the construction agreement (if any) attached to the
applicable lease amendment. Any allowances shall be prorated for any delays in
the ROFO Space Commencement Date, taking into account the economic assumptions
underlying the terms in the ROFO Notice.

5. Personal. This Right of First Offer is personal to TransEnterix, Inc. and
shall not be assignable to any other person or entity. Any assignment of the
Lease or the subletting by Tenant of all or any portion of the Leased Premises
shall terminate this Right of First Offer. Any assignment in violation of this
paragraph is void and of no force or effect.

 

Rider No. 1 - ii



--------------------------------------------------------------------------------

Schedule 1 to Rider No. 1

 

LOGO [g729762ex103_st012.jpg]

 

Schedule 1 to Rider No. 1 - i



--------------------------------------------------------------------------------

Schedule 2 to Rider No. 2

 

LOGO [g729762ex103_st013.jpg]

 

Schedule 2 to Rider No. 1 - i